United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 17, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11003
                         Summary Calendar


IN RE: APPLICATION OF GROVER
G. HANKINS FOR ADMISSION TO
THE BAR OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS,

GROVER C. HANKINS

                                                           Appellant,


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                          4:04-MC-10-A
                      --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant Grover G. Hankins appeals an order filed July 19,

2004 by Honorable John McBryde, United States District Judge, on

behalf of the judges of the United States District Court for the

Northern District of Texas, denying Hankins’s application for

admission to the Bar of that court.         This order issued after

Hankins failed to comply with a May 25, 2004 order of the court

requiring submission of specified information regarding old State

Bar grievances, even though, following that earlier order, Hankins


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
had submitted a May 28, 2004 certificate from the Office of the

Chief Disciplinary Counsel of the State Bar of Texas listing eleven

purported grievances that the State Bar had dismissed as lacking

merit.   The certificate further stated that Hankins “is currently

active and in good standing with the State Bar of Texas.   There has

been no disciplinary action involving professional misconduct taken

against Mr. Hankins’ [sic] law license.”     The district court’s

order of July 19, 2004 denied Hankins’s application for admission

because Hankins had failed to “draw[] on his memory for the

details” of the grievances filed against him a number of years

earlier.

     In light of the contents of the certificate from the State Bar

of Texas issued and filed less than a month before the district

court’s order denying the admission of Hankins to the Bar of the

Northern District of Texas, and mindful of the persisting effects

of denial of admission to any bar on the professional reputation

and practice of an attorney-at-law otherwise licensed and in good

standing with the state bar in which the federal district court is

located, we are constrained to reverse the order appealed from and

to remand this matter to the Chief Judge and judges of the district

court of the Northern District of Texas with instructions to notify

Hankins that he shall be allowed a reasonable time of not less than

thirty (30) days within which to file a new application for

admission to the Bar of the district court, which application if

timely filed shall be considered de novo in the discretion of the

                                 2
Chief Judge or such judge or judges of that court as the Chief

Judge may designate, and either denied with written reasons or

granted.

REVERSED and REMANDED with instructions.




                                3